MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 43 
Docket:	      Pen-16-232	
Submitted	
  On	Briefs:	 January	19,	2017		
Decided:	     March	9,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                                   DANIEL	L.	CHASE	
	
	
GORMAN,	J.	

       [¶1]		Viewing	the	evidence	in	the	light	most	favorable	to	the	State,	the	

following	facts	were	established	at	trial	by	a	preponderance	of	the	evidence.		

See	29-A	M.R.S.	§	103(4)	(2016);	State	v.	Jeskey,	2016 ME 134,	¶	2,	146 A.3d
127.	 	 On	 November	 26,	 2015,	 Daniel	 L.	 Chase	 approached	 a	 patrol	 sergeant	

with	 the	 University	 of	 Maine	 Police	 Department	 to	 report	 that	 he	 was	

operating	 his	 vehicle,	 a	 1997	 Dodge	 Ram	 pickup	 truck,	 with	 an	 expired	

registration.	 	 The	 sergeant	 confirmed	 that	 Chase’s	 registration	 had	 expired	

between	30	and	150	days	earlier,	and	gave	Chase	a	warning	that	he	needed	to	

register	his	vehicle.		When	Chase	persisted	in	stating	that	he	was	unable	to	or	

not	 required	 to	 register	 his	 vehicle,	 the	 officer	 issued	 Chase	 a	 violation	

summons	 and	 complaint	 for	 failure	 to	 register	 his	 vehicle,	 with	 his	 last	
2	

registration	having	expired	between	30	and	150	days	earlier.		See	29-A	M.R.S.	

§	351(1)(A)	(2016).		

      [¶2]		Chase	challenged	the	ticket.		Between	December	of	2015	and	April	

of	 2016,	 Chase	 filed	 a	 litany	 of	 letters	 and	 motions	 with	 the	 District	 Court	

(Bangor)	 in	 which	 he	 argued	 that	 his	 truck	is	 not	 a	 motor	 vehicle,	 he	 has	 an	

unqualified	 right	 to	 travel	 on	 public	 roads,	 and	 the	 case	 had	 caused	 him	

emotional	 distress.	 	 He	 requested	 a	 jury	 trial,	 asserted	 his	 personal	

sovereignty,	 and	 requested	 findings	 of	 fact	 and	 conclusions	 of	 law	 about	 the	

source	 of	 the	 court’s	 authority	 and	 jurisdiction.	 	 He	 also	 requested	 a	 “plain	

street	level	English”	translation	of	the	Maine	“rules	of	court,”	including	Rules	

of	 Evidence	 and	 Appellate	 Procedure,	 and	 “an	 interpreter	 (maybe	 a	 lawyer)	

appointed	 to	 [his]	 exclusive	 use	 for	 several	 weeks”	 who	 could	 also	 provide	

guidance	during	the	hearing	itself;	requested	a	court	reporter	and	permission	

to	record	the	hearing	himself;	stated	that	he	needed	to	be	able	to	sit	or	stand	

at	any	time	without	question	because	of	a	back	injury;	and	informed	the	court	

that,	due	to	a	prior	brain	injury,	if	he	were	interrupted	during	the	hearing,	he	

would	need	to	restart	the	hearing	from	the	beginning.		

      [¶3]	 	 The	 court	 (Lucy,	 J.)	 denied	 Chase’s	 requests	 for	 a	 jury	 trial,	 for	 a	

“translation”	 of	 the	 “rules	 of	 court,”	 and	 for	 an	 “interpreter”	 or	 attorney	 to	
                                                                                                       3	

assist	him	in	preparing	for	and	during	his	hearing.1		The	court	did,	however,	

arrange	 for	 and	 tell	 Chase	 that	 the	 trial	 would	 be	 recorded	 by	 means	 of	

“Communication	 Access	 Realtime	 Translation”	 (CART).	 	 With	 CART,	 a	 court	

stenographer	 uses	 a	 court	 reporting	 stenography	 machine,	 computer,	 and	

software	to	display	everything	that	is	being	said,	word	for	word,	as	it	is	being	

said.2	 	 See	 Resource	 Guide:	 CAPTIONING,	 CART	 SERVICES	 &	 C-PRINT,	

http://www.maine.gov/rehab/dod/resource_guide/captioning.shtml	                                    (last	

visited	Feb.	16,	2017).	

        [¶4]		Using	this	accommodation,	the	court	conducted	a	nonjury	trial	on	

April	28,	2016.		At	the	trial,	Chase	conceded	that	he	had	committed	the	offense	

of	 operating	 a	 vehicle	 with	 an	 expired	 registration;	 he	 testified,	 “I	 do	 not	

dispute	that	on	November	26,	2015,	my	Dodge	Ram	was	without	registration,	

no,	sir.”		The	court	adjudicated	Chase	to	have	committed	the	traffic	infraction	

of	failing	to	register	his	vehicle	for	a	period	of	between	30	and	150	days	after	

his	previous	registration	had	expired	and	imposed	a	fine	of	fifty	dollars.		The	

court	denied	Chase’s	remaining	motions.		Chase	appeals.	



   1	
    	 We	 denied	 Chase’s	 similar	 requests	 for	 a	 “translation”	 of	 the	 Maine	 Rules	 of	 Appellate	
Procedure	in	this	appeal.	

   2		CART	was	used	here	to	accommodate	Chase’s	assertion	that	he	would	not	be	able	to	remember	

what	was	being	said	as	the	trial	progressed.	
4	

       [¶5]		Chase	challenges	the	court’s	denial	of	his	request	for	a	jury	trial	in	

this	traffic	matter	as	a	violation	of	Me.	Const.	art	I,	§	20,	which	provides	that,	

“[i]n	all	civil	suits,	.	.	.	the	parties	shall	have	a	right	to	a	trial	by	jury,	except	in	

cases	 where	 it	 has	 heretofore	 been	 otherwise	 practiced.”	 	 We	 have	 held	 that	

neither	 the	 Maine	 Constitution,	 nor	 any	 other	 authority,	 requires	 that	 a	 jury	

trial	 be	 available	 in	 a	 traffic	 matter.	 	 State	 v.	 Nugent,	 2002 ME 111,	 ¶	3,	

801 A.2d 1001  (“[T]here	 is	 no	 civil	 jury	 trial	 right	 for	 traffic	 infraction	

proceedings	afforded	by	article	I,	section	20	of	the	Maine	Constitution	.	.	.	.”);	

State	v.	Arnheiter,	598 A.2d 1183,	1185-86	(Me.	1991);	State	v.	Anton,	463 A.2d
703,	 708-09	 (Me. 1983);	 see	 M.R.	 Civ.	 P.	 80F	 (setting	 out	 the	 procedure	 for	

traffic	 proceedings,	 and	 providing	 for	 only	 a	 nonjury	 trial	 in	 the	 District	

Court).		Indeed,	pursuant	to	29-A	M.R.S.	§	103(2)	(2016),	“There	is	no	right	to	

trial	 by	 jury	 for	 a	 traffic	 infraction.”	 	 Thus,	 the	 court	 did	 not	 err	 by	 denying	

Chase’s	jury	trial	request.	

       [¶6]		We	also	discern	no	error	in	the	court’s	handling	of	Chase’s	various	

requests	for	accommodation	for	his	claimed	disabilities.		The	court	provided	

Chase	 with	 CART	 services	 throughout	 his	 hearing.	 	 Contrary	 to	 Chase’s	

demand,	 we	 do	 not	 require	 that	 any	 rules	 of	 court	 be	 provided	 in	 some	

alternate	 form	 of	 the	 English	 language,	 see	 Guidelines	 for	 Determination	 of	
                                                                                                                 5	

Eligibility	 for	 Court-Appointed	 Interpretation	 and	 Translation	 Services,	 Me.	

Admin.	 Order	 JB-06-3	 (as	 amended	 by	 A.	 7-13)	 (effective	 July	 16,	 2013)	

(providing	 interpretation	 and	 translation	 services	 in	 languages	 other	 than	

English	 for	 those	 with	 “limited	 English	 proficiency”),	 nor	 is	 Chase	 entitled	 to	

free	attorney	services	in	a	traffic	matter.3		Cf.	15	M.R.S.	§	810	(2016);	22	M.R.S.	

§	4005(2)	(2016).	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	     	     	     	       	
	
Daniel	Chase,	appellant	pro	se	
	
The	State	of	Maine	did	not	file	a	brief	
	
	
Violations	Bureau	docket	number	TI-2015-1147292	
FOR	CLERK	REFERENCE	ONLY	




   3		Chase’s	remaining	contentions—that	we	lack	authority	to	promulgate	rules	of	court,	that	the	

court	erred	by	denying	his	requests	for	findings	and	conclusions,	that	as	a	matter	of	law	the	statute	
does	 not	 mandate	 that	 he	 register	 his	 pickup	 truck,	 and	 that	 he	 was	 unable	 to	 legally	 register	 his	
vehicle—are	 without	 merit.	 	 See	 4	 M.R.S.	 §	 8	 (2016);	 29-A	 M.R.S.	 §§	 101(55),	 (88),	 351(1)(A),	
501(1),	504(1)(B)	(2016);	M.R.	Civ.	P.	52(b);	Eremita	v.	Marchiori,	2016 ME 160,	¶¶	2-3,	150 A.3d
336;	Mitchell	v.	Judicial	Ethics	Comm.,	2000 ME 83,	¶	5,	749 A.2d 1282;	see	also	York	Hosp.	v.	Dep’t	of	
Health	and	Human	Servs.,	2008 ME 165,	¶	29,	959 A.2d 67.